Citation Nr: 1205046	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-28 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to June 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing at the RO in June 2010 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  During the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304(c) (2011).

The Board subsequently issued a decision in January 2011 denying these claims for service connection for left ankle and left knee disorders.  The Board also reopened a claim for service connection for hypertension on the basis of new and material evidence, but then denied this claim on its underlying merits.  The Board remanded the remaining claims for right ankle, low back, and psychiatric disorders, and for obesity and bilateral pes planus to the RO via the Appeals Management Center (AMC) for additional procedural and evidentiary development.

The Veteran then appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In a June 2011 joint motion for partial remand, the parties asked the Court to partially vacate the Board's decision to the extent it had denied the claims for service connection for left ankle and left knee disorders, and to remand these claims to the Board for possible further development and for readjudication in compliance with directives specified.  The parties acknowledged the Veteran had abandoned his appeal for service connection for hypertension, so that claim should be dismissed, and that the several other claims addressed in the Board's decision had been remanded rather than decided, so they were not before the Court.  In a June 2011 order, the Court granted this joint motion for partial remand and since has returned the file to the Board for further consideration of these left ankle and left knee claims.  Before readjudicating these claims, however, the Board is remanding them to the RO via the AMC in Washington, DC.


REMAND

The Veteran's claims for service connection for left ankle and left knee disorders require further development before being decided.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, the additional development of these claims is necessary to ensure there is a complete record upon which to adjudicate these claims and to afford the Veteran every possible consideration.

In the June 2011 joint motion for partial remand, the parties agreed the Board had not provided an adequate statement of reasons or bases for its denial of these claims for service connection for left ankle and left knee disorders, but especially insofar as addressing the competency and credibility of the Veteran's lay testimony regarding having experienced continuity of symptomatology since service seeing as though this determination is not predicated on whether there are medical records documenting treatment during the many intervening years since service versus competent and credible evidence of continuous symptoms.  Continuous symptoms, not treatment, is the essence of 38 C.F.R. § 3.303(b).  And establishing continuity of symptomatology under § 3.303(b) is an alternative method of showing chronicity (permanency) of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

In particular, the parties determined the Board did not adequately discuss the credibility of the Veteran's lay statements in his letter attached to his October 2007 statement in support of claim and his testimony during his June 2010 hearing, in which he linked his left ankle and knee disorders to events in service.  See 38 C.F.R. § 3.159(a)(1) and (a)(2).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Moreover, lay testimony is not competent to prove a matter requiring medical expertise, such as an opinion as to diagnosis or medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).


In this October 2007 letter mentioned, the Veteran contended that he had injured his head, back, knees, ankles, shoulders, feet, sides, and elbows aboard ship.  He indicated that he had served aboard an 85-foot ship that was tossed around in the water like a toy, and that he was frequently tossed to the floor.  He stated that slipping and falling was a fact of life on the ship, that he was in pain all the time, and that he had been on some kind of pain medications ever since service.  

During his June 2010 hearing before the Board, the Veteran testified that he had hurt his ankles and knees during a storm while aboard a ship during service.  He said he slipped and fell during a storm.  He later testified that he was "always slipping and falling" aboard ship because the boat was constantly moving and the deck was wet.  Throughout the course of the appeal, he has submitted multiple duplicate copies of a January 1971 newspaper article demonstrating that he was one of seven sailors aboard an aviation rescue boat (AVR-12) that then recently had retrieved an aircraft from the water during high winds and heavy seas.

Since this case was certified to the Board in July 2010, and since the Board's January 2011 decision, a significant amount of additional evidence has been submitted to the RO and Board.  Although the Veteran waived initial RO review of some of the evidence, specifically that he submitted during his Board hearing (38 C.F.R. § 20.1304), much of this evidence has not been considered by the RO/AMC, as the Agency of Original Jurisdiction (AOJ), in connection with these claims for service connection for left ankle and left knee disorders and should be prior to appellate review.  Id.; 38 C.F.R. §§ 19.31, 19.37.  In particular, the file now contains a report of a VA examination performed in February 2011.  This examination report reflects current osteoarthritis of the knees and a right ankle disability (although not also a left ankle disorder).  The file also contains letters dated in March and October 2011 from a VA staff physician to the effect that many of the Veteran's current medical conditions, including severe osteoarthritis, are as likely as not caused by obesity, which may be a direct result of his active duty military service.  There is no explanation as to how the Veteran's obesity factors into this chain of events to establish the required linkage between these conditions and his military service, but the Veteran has at other times mentioned gaining weight on account of his disabilities and consequent inability to exercise.

Moreover, the Veteran has contended that he sustained multiple injuries in service, including injuries to his left ankle and left knee during a single incident in which he and other members of the ship's crew retrieved an aircraft during a storm, as noted above.  Essentially, then, he contends that many of the disabilities at issue in the Board's January 2011 decision were incurred in the same incident.  The Board is aware of the Court's often-stated interest in conservation of judicial resources and in avoiding piecemeal litigation.  And so, as these other claims (remanded by the Board in January 2011) are intertwined with the left ankle and left knee claims, these latter claims must be remanded so the claims may be adjudicated together with consideration of all of the evidence of record.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating issues are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together). 

Since the Board's January 2011 remand, the AMC has contacted the National Archives and Records Administration (NARA) and requested documentation of a recovery of a missile from Point Mugu, Pacific Missile Range in rough seas between December 1970 and January 1971 in an aircraft recovery vessel (AVR-12).  The NARA responded in September 2011, stating that such records did not exist, because aircraft recovery vessels are not commissioned naval vessels and do not have deck logs.  The NARA recommended that the AMC contact the Pacific Regional Branch of the National Archives in Riverside, California, to obtain pertinent records.  So this must be done prior to appellate review of the claims at issue.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).


All additional VA medical evaluation and treatment records also should be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim). 

Finally, if service connection is awarded by the RO/AMC for other disabilities during the pendency of this appeal, the claims for service connection for left knee and left ankle disorders would have to then also be considered under a theory of secondary service connection.  See 38 C.F.R. § 3.310(a), (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A medical nexus opinion also would be helpful in readjudicating these claims, including to better address this determinative issue of causation.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.)

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.   Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for left ankle and left knee disorders since service (the records of which have not already been submitted or obtained).  After securing any necessary releases, obtain any records that are not duplicates of those already in the claims file.

If the records identified are not in the custody of a Federal department or agency, then they fall within the purview of 38 C.F.R. § 3.159(c)(1), whereas if they are in the possession of a Federal department or agency, they fall within the purview of 38 C.F.R. § 3.159(c)(2).

Document all efforts to obtain all identified records and notify the Veteran of any inability to obtain records as required by 38 C.F.R. § 3.159(e).

2.  Contact the Pacific Regional Branch of the National Archives in Riverside, California, to try and obtain pertinent records regarding the in-service recovery of an aircraft as the Veteran has described.  If no such additional records can be found, or if they have been destroyed, etc., ask for specific documented confirmation of this fact. 

If it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, provide the Veteran an explanation of how service records are maintained, why the search that was undertaken constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 C.F.R. § 3.159(c) and (e).

3.  Obtain a medical nexus opinion concerning the etiology of the disorders - including the osteoarthritis, currently affecting the Veteran's left knee and possibly also his left ankle.  In particular, medical opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) any current left knee and/or left ankle disorder is the result of the type of injury or trauma the Veteran claims to have experienced while in service - namely, repeatedly being tossed about and falling while stationed aboard a ship that often navigated in turbulent waters.

And because the Veteran is competent to attest to this type of injury in service since it is within the realm of his firsthand knowledge, the examiner cannot cite the mere absence of any actual treatment in the service treatment records (STRs) as the sole or only reason for disassociating any current left knee or ankle disability from the Veteran's service.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Rather, the examiner should comment on the likelihood this type of claimed injury is consistent with the current disability shown.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.  The Board inevitably will have the responsibility of assessing the Veteran's competency and credibility to determine the ultimate probative value of his lay testimony concerning having sustained this type of injury in service and to have reportedly experienced continuous symptoms during the many years since.  
See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).


4.  Then, after completion of this additional development and any other development deemed warranted, readjudicate these claims for service connection for left ankle and left knee disorders in light of all additional evidence received since the July 2009 statement of the case (SOC), and under all potential theories of entitlement - direct, presumptive and secondary.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims. 

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

